Title: To Thomas Jefferson from Matthew Lyon, 22 February 1807
From: Lyon, Matthew
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Feby 22. 1807
                        
                        You will pardon the anxiety of A friend who is solicitous not only for your reputation; but for the welfare
                            of his neighbors in Louisiana when he says that if you leave the place of Governor of that Territory unsupplied until the
                            riseing of Congress, your enemies will say that you mean to keep the emoluments of that Office for General Wilkinson and
                            the place open for him to go there to commit fresh hostilities against the rights of the Citizens, as well as to reward
                            him for his Atrocities—A Share of your friends will join more or less in the Clamour, while the mouths of others will be
                            shut with astonishment & Indignation. A sense of duty only has prevail’d on me after some delibration to suggest this
                            for your consideration. I am with great respect 
                  your hble Servt
                        
                            M Lyon
                            
                        
                    